Case 6:19-cv-00721-RRS-CBW Document 33 Filed 12/01/20 Page 1 of 11 PageID #: 360




                       UNITED STATES DISTRICT COURT
                       WESTERN DISTRICT OF LOUISIANA
                            LAFAYETTE DIVISION


  GLENN DURGIN                                  Civil Action No. 6:19-0721

  versus                                        Judge Robert R. Summerhays

  ALLSTATE PROPERTY &                           Magistrate Judge Carol B. Whitehurst
   CAS. INS. CO.

                             MEMORANDUM RULING

           Pending before the undersigned is the Motion to Compel Appraisal and to

  Stay Case Pending Completion [Doc. 26] filed by the defendant, Allstate Property

  & Casualty Company (“Allstate”). The motion is opposed by the plaintiff, Glenn

  Durgin (“plaintiff”) [Doc. 29], and Allstate filed a reply brief [Doc. 32]. After

  review of the briefs and the applicable law, the motion is DENIED.

                                  I. BACKGROUND

           This section of the Court’s ruling is largely taken from the Memorandum

  Ruling issued by the district judge on July 16, 2020 (Doc. 24), wherein the district

  judge denied Allstate’s previously filed motion to compel the plaintiff’s participation

  in the appraisal process without prejudice. Plaintiff Glenn Durgin is a Louisiana

  resident who holds an automobile insurance policy issued by Allstate. Durgin’s

  2013 Ford F-150 truck was damaged in the South Louisiana floods of August 2016,

  and the flood damage exceeded the value of the truck. (Plaintiff’s Complaint, Doc.

                                            1
Case 6:19-cv-00721-RRS-CBW Document 33 Filed 12/01/20 Page 2 of 11 PageID #: 361




  1 at ¶ 7). Durgin filed a claim with Allstate. (Id. at ¶ 8). Durgin’s insurance policy

  requires Allstate to pay the actual cash value (“ACV”) of a vehicle that, like Durgin’s

  truck, sustains a total loss. (Id. at ¶ 9). Beginning in 2012, Allstate allegedly started

  using CCC One Market Valuation Reports marketed and sold by CCC Information

  Services to determine the ACV of insured vehicles that sustain a total loss. (Id. at ¶

  10). CCC’s valuation report for Durgin’s truck assigned a “base value” of $32,699

  and, after accounting for various adjustments, an “adjusted vehicle value” of

  $34,384. (Id. at ¶¶ 16-18) Durgin alleges that CCC applies a “condition adjustment”

  based on comparable vehicles “but without knowing or examining the condition of

  the comparables used.” (Id. at ¶ 19) Durgin also alleges that CCC “employs an

  algorithm to determine the adjustment amount for comparables that is based on

  national databases for vehicles and not local markets.” (Id. at ¶ 20) According to

  Durgin, CCC’s methodology consistently undervalues the ACV for total loss

  vehicles. For example, Durgin cites the National Automobile Dealers Association

  (“NADA”) report for his truck. This report assigns a value for the truck of

  $38,685.00, which is approximately $4,301 higher than CCC’s adjusted vehicle

  value. (Id. at ¶ 22).

         Durgin contends that Allstate’s reliance on CCC’s One Market Valuation

  Reports to determine a total loss vehicle’s ACV violates LSA-R.S. 22:1892(B)(5).

  This provision states:

                                             2
Case 6:19-cv-00721-RRS-CBW Document 33 Filed 12/01/20 Page 3 of 11 PageID #: 362




        When an insurance policy provides for the adjustment and settlement
        of first-party motor vehicle total losses on the basis of actual cash value
        or replacement with another of like kind and quality, and the insurer
        elects a cash settlement based on the actual cost to purchase a
        comparable motor vehicle, such costs shall be derived by using one of
        the following:

        (a) A fair market value survey conducted using qualified retail
            automobile dealers in the local market area as resources. If there are
            no dealers in the local market area, the nearest reasonable market
            can be used.

        (b) The retail cost as determined from a generally recognized used
            motor vehicle industry source; such as, an electronic database, if the
            valuation documents generated by the database are provided to the
            first-party claimant, or a guidebook that is available to the general
            public. If the insured demonstrates, by presenting two independent
            appraisals, based on measurable and discernable factors, including
            the vehicle’s preloss condition, that the vehicle would have a higher
            cash value in the local market area than the value reflected in the
            source’s database or the guidebook, the local market value shall be
            used in determining the actual cash value.

        (c) A qualified expert appraiser selected and agreed upon by the insured
            and insurer. The appraiser shall produce a written nonbinding
            appraisal establishing the actual cash value of the vehicle’s preloss
            condition.

        (d) For the purposes of this Paragraph, local market area shall mean a
            reasonable distance surrounding the area where a motor vehicle is
            principally garaged, or the usual location of the vehicle covered by
            the policy.

  LSA-R.S. § 22:1892(B)(5). Durgin alleges that CCC’s valuation reports violate

  section 22:1892(B)(5) because they are not a “generally recognized used motor

  vehicle industry source” but instead are “employed for the specific purpose of

  undervaluing claims” of Allstate’s policyholders. (Id. at ¶ 37). According to Durgin,
                                            3
Case 6:19-cv-00721-RRS-CBW Document 33 Filed 12/01/20 Page 4 of 11 PageID #: 363




  CCC’s reports are not generally used by the motor vehicle industry but are “marketed

  exclusively to insurance companies with the intent of providing increased profits to

  its insurance company customers by undervaluing total loss vehicle claims.” (Id. at

  ¶ 38). Durgin further alleges that Allstate uses the CCC reports to intentionally

  undervalue the total loss claims of its policyholders, and that Allstate’s actions

  breached the policy and amount to bad faith. (Id. at ¶¶ 23-24). In this regard, Allstate

  allegedly “knew or should have known” that other valuation reports, such as reports

  issued by the NADA or by Kelley Blue Book, are generally accepted by the industry

  for purposes of valuing total loss vehicles. (Id. at ¶ 25). Durgin alleges that Allstate’s

  actions also violated its “affirmative duty to adjust claims fairly under the

  requirement of LSA-R.S. 22:892 and LSA-R.S. 22:1973 and that Allstate is

  therefore liable for penalties and attorney fees.” (Id. at ¶ 35). Durgin asserts his

  claims individually as well as on behalf of a proposed class of all past and present

  Allstate policyholders who have made claims against their policy for the total loss

  of a vehicle and had those claims “undervalued through the use of the CCC One

  Market Valuation Report system and/or other unfair valuation tools used by Allstate

  Property & Casualty Insurance Company.” (Id. at ¶ 46).

        On September 3, 2019, Allstate filed a Motion to Dismiss (Doc. 11), arguing

  that Durgin’s Allstate policy contains a provision requiring a binding appraisal at the

  request of either Durgin or Allstate, and that Allstate timely asserted its right to

                                              4
Case 6:19-cv-00721-RRS-CBW Document 33 Filed 12/01/20 Page 5 of 11 PageID #: 364




  demand an appraisal. Accordingly, Allstate argued that Durgin’s claims should be

  dismissed pending completion of the appraisal, and that the Court should enter an

  order compelling Durgin to participate in the appraisal process.1 In his ruling issued

  on July 16, 2020, the district judge denied Allstate’s motion to compel appraisal,

  without prejudice, subject to its right to re-urge the motion at a later date. The

  pending motion is Allstate’s renewed request to compel appraisal and to stay the

  matter pending completion of that appraisal.

                                   II. LAW AND ANALYSIS

         Durgin’s Allstate policy states:

         Right To Appraisal

         Both you and we have a right to demand an appraisal of the loss. Each
         will appoint and pay a qualified appraiser. Other appraisal expenses will
         be shared equally. The two appraisers, or a judge of a court of record,
         will choose an umpire. Each appraiser will state the actual cash value
         and the amount of loss. If they disagree, they’ll submit their differences
         to the umpire. A written decision by any two of these three persons will
         determine the amount of the loss. (Allstate Policy, Exh. 1 to Allstate’s
         Motion to Dismiss [ECF No. 11-2] at 23).

         In its Memorandum Ruling issued on July 16, 2020, the district judge

  determined that the appraisal provision in Durgin’s Allstate policy is valid and

  enforceable. Nevertheless, at that time, the district judge denied Allstate’s motion



         1
             Allstate alternatively argued that Durgin’s claims are prescribed and that he failed to state
  a claim upon which relief could be granted. These arguments were denied and dismissed by the
  district judge.

                                                     5
Case 6:19-cv-00721-RRS-CBW Document 33 Filed 12/01/20 Page 6 of 11 PageID #: 365




  to compel appraisal, without prejudice, because the primary focus of Allstate’s

  motion at that time was a request to dismiss the complaint. The district judge

  expressly found that Allstate had not presented a case for merely compelling an

  appraisal and either staying the case or allowing the case to proceed on a parallel

  track with an appraisal. Accordingly, the district judge allowed Allstate to renew its

  request to compel an appraisal and seek a stay pending appraisal upon the proper

  showing that an appraisal will promote judicial efficiency and economy by

  eliminating the matters that the court will have to decide in connection with Durgin’s

  claims. Allstate’s current motion argues these points.

        As explained by the district judge, courts applying Louisiana law have

  enforced appraisal provisions by compelling appraisals and, in some cases, staying

  cases pending the completion of the appraisal process. See, e.g., Newman v.

  Lexington Ins. Co., No. 06-cv-4668, 2007 WL 1063578 at * 4 (E.D. La. Apr. 4,

  2007) (denying Motion to Dismiss but granting Motion to Compel Appraisal and

  staying case pending completion of appraisal). The timing of a court-compelled

  appraisal and the question of whether to stay a case pending completion of an

  appraisal both fall within a court’s broad discretion. See, e.g., Newman, 2007 WL

  1063578 at * 4 (“The court has wide discretion when determining whether to stay

  claims pending the appraisal process.”) (citing In re Ramu Corp., 903 F.2d 312, 318

  (5th Cir. 1990)) Linnus v. Metropolitan Lloyds Ins. Co. of Tex., No. 19-cv-3163,

                                            6
Case 6:19-cv-00721-RRS-CBW Document 33 Filed 12/01/20 Page 7 of 11 PageID #: 366




  2020 WL 359905 at *3-4 (S.D. Tex. Jan. 22, 2020)(addressing a motion to compel

  an appraisal under Texas law and noting that “the court does have some discretion

  as to the timing of the appraisal.”). Accordingly, courts have denied or deferred

  requests to stay cases pending the completion of an appraisal even where the courts

  have granted a request to compel the appraisal. See, e.g., Green Project, Inc., 2008

  WL 11355074 at *5 (ordering plaintiff to participate in the appraisal process required

  by the insurance policy but denying request to stay case pending completion of the

  appraisal process); Boyd v. Occidental Fire & Cas. Co. of N. Carolina, No. 10-cv-

  0672, 2011 WL 4062383 at * 1-2 (M.D. La. Sept. 13, 2011)(denying motion to stay

  case pending completion of appraisal); Martin 2014 WL 12719622 at * 3 (granting

  motion to compel appraisal but deferring request to stay case pending completion of

  appraisal).

        The primary factor that courts consider in deciding whether to compel an

  appraisal and stay the case is judicial economy and efficiency, namely whether an

  immediate appraisal may resolve the plaintiff’s claims. See Newman, 2007 WL

  1063578 at * 4 (granting stay and observing that an “[a]ppraisal may settle the

  dispute in this case”); Nuguyen, 2014 WL 1276508 at * 1 (concluding that it "would

  serve the interests of judicial economy to stay the proceedings in this Court until the

  appraisal process is complete”).




                                            7
Case 6:19-cv-00721-RRS-CBW Document 33 Filed 12/01/20 Page 8 of 11 PageID #: 367




        In the pending motion, Allstate argues that a binding determination of the

  amount of loss will resolve Allstate’s contractual obligation to the plaintiff -- i.e.,

  what Allstate owes under the Policy -- and will be relevant for any remaining

  disputes to be adjudicated. For example, the plaintiff contends that use of the CCC

  valuation methodology is inconsistent with La. Rev. Stat. §22:1892(B)(5) because

  such methodology allegedly undervalues total loss vehicles, and also allegedly

  results in bad faith under La. Rev. Stat. §22:1973 and §22:1892. Allstate argues that

  establishing the amount of the loss under the Policy will assist the prosecution or

  defense of such allegations, and inform the amount of alleged damages, if any.

  Allstate argues that if the plaintiff suffers no actual damages, then his claims may be

  moot, or he may not have standing to proceed further. Moreover, Allstate argues

  that even if it had a duty to use a different valuation method, then the failure to

  discharge that duty does not itself give rise to a claim for breach of contract unless

  there is resulting injury, which the appraisal process will resolve.

        Allstate also argues that the appraisal process will inform the plaintiff’s claim

  for statutory bad faith claims under Louisiana law, arguing that if the plaintiff has

  no contractual damages, he has no basis for statutory bad faith damages. Finally,

  Allstate argues that if the plaintiff’s breach of contract and bad faith claims fail, then

  the plaintiff cannot recover directly for violation of La. Rev. Stat. §22:1892(B)(5),

  because that subsection does not provide a stand-alone private cause of action. For

                                              8
Case 6:19-cv-00721-RRS-CBW Document 33 Filed 12/01/20 Page 9 of 11 PageID #: 368




  all of these reasons, Allstate argues that compelling an appraisal and staying this suit

  pending completion would promote the principles of judicial economy and

  efficiency.

        In Prudhomme v. Geico Ins. Co., (W.D. La. Feb. 9, 2018), report and

  recommendation adopted, 2018 WL 1368335 (W.D. La. Mar. 16, 2018), the plaintiff

  similarly alleged that Geico’s use of the CCC Valuescope resulted in unfairly low

  valuations of vehicles. GEICO sought to compel an appraisal, arguing that appraisal

  could reveal that the plaintiff “was not underpaid, resolving his claims, leaving [the

  plaintiff] with neither a concrete and particularized injury-in-fact nor a remedy under

  the law.” 2018 WL 1371240, at *7. In rejecting this argument, the undersigned

  explained:

        As to GEICO General's contention that the appraisal process could
        resolve Jack's claims in this lawsuit, the Court disagrees. Here, Jack
        claims that GEICO General's use of the CCC Valuescope system
        (“System”) violates Louisiana law. He alleges that GEICO General's
        System used to appraise their insured's total loss vehicles “intentionally
        undervalues the loss,” and therefore breaches its contractual obligations
        to its insureds. R.67, ¶28. The Court disagrees that compelling
        appraisal will resolve Jack's claims in this lawsuit.

  2018 WL 1371240, at *7.

        As the district judge noted in his ruling, the legal and factual questions that

  undergird Durgin’s claims involve Allstate’s compliance with Louisiana law, not the

  mere calculation of a total loss figure for his truck. Both the district judge and the

  undersigned conclude that an appraisal would not resolve these legal and factual
                                             9
Case 6:19-cv-00721-RRS-CBW Document 33 Filed 12/01/20 Page 10 of 11 PageID #: 369




  questions. Louisiana courts have emphasized that the role of an appraiser appointed

  to determine the total loss under a property insurance policy is “merely to ascertain

  the cash value and the extent of the insured’s loss. ....” Girard, 198 So. 2d at 446.

  The appraiser’s role is “ministerial” and involves “only the ascertainment of facts,

  requiring no hearing nor the exercise of judicial discretion upon the question in

  dispute.” Id. Here, the plaintiff is alleging more than the loss of the vehicle. In his

  Amended Complaint, the plaintiff alleges that Allstate uses the CCC reports to

  intentionally undervalue the total loss claims of its policyholders, and that Allstate’s

  actions breached the policy and amount to bad faith. Plaintiff alleges that Allstate’s

  actions also violated its “affirmative duty to adjust claims fairly under the

  requirement of LSA-R.S. 22:892 and LSA-R.S. 22:1973 and that Allstate is

  therefore liable for penalties and attorney fees,” and he asserts his claims

  individually as well as on behalf of a proposed class of all past and present Allstate

  policyholders who have made claims against their policy for the total loss of a

  vehicle and had those claims “undervalued through the use of the CCC One Market

  Valuation Report system and/or other unfair valuation tools used by Allstate

  Property & Casualty Insurance Company.” Based on the foregoing, the undersigned

  concludes that an appraisal would not foster judicial economy and efficiency in this

  matter or resolve the entirety of the plaintiff’s claims.




                                             10
Case 6:19-cv-00721-RRS-CBW Document 33 Filed 12/01/20 Page 11 of 11 PageID #: 370




        Additionally, this Court has wide discretion when determining whether to stay

  claims pending the appraisal process. See, e.g., Newman, 2007 WL 1063578 at *4,

  citing In re Ramu Corp., 903 F.2d 312, 318 (5th Cir. 1990). See also Linnus v.

  Metropolitan Lloyds Ins. Co. of Tex., 2020 WL 359905 at *3-4 (S.D. Tex. Jan. 22,

  2020) (addressing a motion to compel an appraisal under Texas law and noting that

  “the court does have some discretion as to the timing of the appraisal.”) Allstate has

  not made the showing required to compel an appraisal with or without a stay at this

  stage of the case. Compelling an appraisal and staying this case under these

  circumstances will only serve to unduly delay discovery and the progress of this case

  without actually resolving the core legal and factual questions raised by Durgin’s

  claims. Accordingly, Allstate’s Motion to Compel Appraisal and to Stay Case

  Pending Completion [Doc. 26] is denied.

                                   III. CONCLUSION

        For the reasons stated herein, the Motion to Compel Appraisal and to Stay

  Case Pending Completion [Doc. 26] filed by Allstate is DENIED in its entirety.

        THUS DONE AND SIGNED this 1st day of December, 2020 at Lafayette,

  Louisiana.




                                           11
